 



Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

      THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of March 14, 2005 (the
“Amendment”) is entered into among Quanta Services, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

      WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Credit Agreement dated as of December 19, 2003
(as amended and modified from time to time, the “Credit Agreement”); and

      WHEREAS, the Borrower has requested that the Lenders amend certain terms
of the Credit Agreement as set forth below;

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

      1. Amendments. The Credit Agreement is hereby amended as follows:

      (a) The word “and” at the end of clause (d) in the definition of “Cash
Equivalents” in Section 1.01 is hereby deleted and replaced with a “,” and the
following language is hereby added at the end of the definition of “Cash
Equivalents” following clause (e) and shall read as follows:

, (f) Investments in money market mutual funds that comply with Rule 2a-7 under
the Investment Company Act of 1940, as amended, (g) auction rate securities
rated AAA (or the equivalent thereof) or better by at least two nationally
recognized rating agencies and having a put/auction option no more than 90 days
from the date of purchase, irrespective of whether taxable or tax free, and
(h) variable rate demand notes having a letter of credit from an Approved Bank
and having a put option no longer than seven days from the date of purchase,
irrespective of whether taxable or tax free.

      (b) The definition of “Loan Documents” in Section 1.01 is hereby amended
to read as follows:

      “Loan Documents” means this Agreement, each Note, each Letter of Credit,
each Letter of Credit Application, each Joinder Agreement, the Collateral
Documents, the Intercreditor Agreement, each Request for Credit Extension, each
Compliance Certificate, the Fee Letter and each other document, instrument or
agreement from time to time executed by the Borrower or any of its Subsidiaries
or any Responsible Officer thereof and delivered in connection with this
Agreement.

      (c) The following sentence is hereby added at the end of the definition of
“Non-Cash Charges” in Section 1.01 and shall read as follows:

For the avoidance of doubt, Non-Cash Charges shall not include any depreciation
expense.

 



--------------------------------------------------------------------------------



 



      (d) The following definitions are hereby added in Section 1.01 in the
appropriate alphabetical order and shall read as follows:

      “Intercreditor Agreement” means (i) that certain Intercreditor Agreement
dated as of March 14, 2005 by and between the Administrative Agent, on behalf of
the Lenders, and Federal Insurance Company, an Indiana corporation, its
affiliates and subsidiaries and their respective co-sureties bound therein, and
their respective successors and permitted assigns, as amended or modified from
time to time in accordance with the terms hereof and thereof or (ii) any
additional or replacement intercreditor agreement between the Administrative
Agent and any Surety containing terms substantially identical to (unless any
term is changed in a manner more favorable to the Lenders in the sole discretion
of the Administrative Agent), and no less favorable to the Lenders than, the
terms of the intercreditor agreement described in clause (i) above, as amended
or modified from time to time in accordance with the terms hereof and thereof.

      “Surety” means (i) Federal Insurance Company, an Indiana corporation, its
affiliates and subsidiaries and any other companies writing bonds for which the
Underwriting Agreement is consideration (and other companies from whom such
Person procures bonds for the Principal (as defined in the Underwriting
Agreement)), and their co-sureties and reinsurors, and their respective
successors and permitted assigns or (ii) any Person (together with its
affiliates and subsidiaries and other companies writing bonds for which an
Underwriting Agreement is consideration (and other companies from whom such
Person procures bonds for the Principal (as defined in the Underwriting
Agreement)) who replaces or supplements the Persons identified in clause
(i) above under the Surety Credit Documents as executor or procurer of bonds
pursuant to the Surety Credit Documents, and their co-sureties and reinsurors,
and their respective successors and permitted assigns.

      “Surety Credit Documents” has the meaning specified in the Intercreditor
Agreement (such incorporation to include the defined terms contained in the
definition of Surety Credit Documents contained in the Intercreditor Agreement).

      “Surety Priority Collateral” has the meaning specified in the
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Priority Collateral contained in the
Intercreditor Agreement).

      “Underwriting Agreement” means (i) that certain Underwriting, Continuing
Indemnity and Security Agreement dated as of March 14, 2005 by and among the
Principal (as defined in the Intercreditor Agreement) and the Surety, as amended
or modified from time to time in accordance with the terms hereof and thereof or
(ii) any additional or replacement Underwriting, Continuing Indemnity and
Security Agreement by and among the Principal (as defined in the Intercreditor
Agreement) and the Surety containing terms substantially identical to (unless
any term is changed in a manner more favorable to the Lenders in the sole
discretion of the Administrative Agent), and no less favorable to the Loan
Parties and the Lenders than, the terms of the Underwriting, Continuing
Indemnity and Security Agreement described in clause (i) above, as amended or
modified from time to time in accordance with the terms hereof and thereof.

      (e) Subsection (i) of Section 7.02(e) is hereby amended to read as
follows:

2



--------------------------------------------------------------------------------



 



(i) copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may deliver, file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or to a holder of any
Indebtedness owed by the Borrower or any Subsidiary in its capacity as such a
holder (including, without limitation, copies of all notices and other
information delivered to or received from the Surety) and not otherwise required
to be delivered to the Administrative Agent pursuant hereto and

      (f) Clause (ii) of the proviso in the first sentence of the last paragraph
of Section 7.02 is hereby amended to read as follows:

(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents.

      (g) A new clause (f) is hereby added to Section 7.03 immediately following
clause (e) in Section 7.03 and shall read as follows:

      (f) Promptly notify the Administrative Agent and each Lender of the
occurrence of (i) any Event of Default under and as defined in the Underwriting
Agreement or (ii) any fact, condition or event that only with the giving of
notice or passage of time or both, would become an Event of Default under and as
defined in the Underwriting Agreement.

      (h) The paragraph at the end of Section 7.03 is hereby amended to read as
follows:

      Each notice pursuant to this Section 7.03(a), (b), (c), (d) and (f) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
by any Loan Party. Each notice pursuant to Section 7.03(f) shall describe with
particularity any and all provisions of any Surety Credit Document that have
been breached.

      (i) The word “and” at the end of Section 8.01(o) is hereby deleted, and
the “.” at the end of Section 8.01(p) is hereby deleted and replaced with “;
and” and a new clause (q) is hereby added at the end of Section 8.01 and shall
read as follows:

      (q) (i) Liens in favor of the Surety on the Surety Priority Collateral
arising pursuant to any of the Surety Credit Documents; provided that such Liens
remain subject to the terms of the Intercreditor Agreement and (ii) Liens
(provided that those of the Surety shall be subject to the terms of the
Intercreditor Agreement) arising as a matter of law which secure the obligations
of the Borrower or any Subsidiary under any surety bond provided in the ordinary
course of business.

      (j) Section 8.03(e) is hereby amended to read as follows:

      (e) (i) obligations of the Borrower under surety bonds provided in the
ordinary course of business and (ii) obligations of the Borrower and its
Subsidiaries under the Surety Credit Documents; provided that such obligations
are subject to the terms of the Intercreditor Agreement;

3



--------------------------------------------------------------------------------



 



      (k) Section 8.06(c) is hereby amended to read as follows:

      (c) provided that no Default or Event of Default exists immediately prior
to and after giving effect to any such purchase, redemption, acquisition or
retirement, (i) during the fiscal year ending December 31, 2005, the Borrower
may make dividends and purchase, redeem, acquire or retire shares of its Capital
Stock of any class or any warrants or options to purchase any such shares of its
Capital Stock in an aggregate amount not to exceed $25,000,000 and
(ii) subsequent to December 31, 2005, the Borrower may make dividends and
purchase, redeem, acquire or retire shares of its Capital Stock of any class or
any warrants or options to purchase any such shares of its Capital Stock in an
aggregate amount not to exceed in any fiscal year an amount equal to twenty five
percent (25%) of the sum of (i) Consolidated Net Income for the immediately
prior fiscal year plus (ii) the amount of Non-Cash Charges for the immediately
prior fiscal year (to the extent such Non-Cash Charges reduced Consolidated Net
Income for such fiscal year).

      (l) The word “or” at the end clause (5) of Section 8.09(a) is hereby
deleted and replaced with a “,” and the “.” at the end of Section 8.09(a) is
hereby deleted and replaced with the word “or” and a new clause (7) is hereby
added at the end of Section 8.09(a) and shall read as follows:

      (7) the Underwriting Agreement.

      (m) A new clause (d) is hereby added to Section 8.12 immediately following
clause (c) and shall read as follows:

      (d) Amend or modify any of the terms of the Underwriting Agreement or the
Indemnity Agreement (as defined in the Underwriting Agreement) if any such
amendment or modification would add or change any terms in a manner adverse to
the Lenders or the Indemnitors (as defined in the Intercreditor Agreement);
provided that this Section 8.12(d) shall not prohibit any issuance of Bonds (as
defined in the Underwriting Agreement), the joinder of or other change in any
parties to the Surety Credit Documents in accordance with their terms or any
amendments or modifications which do not require the consent of any Loan Party
or Subsidiary.

      (n) The “.” at the end of the Section 9.01(n) is hereby deleted and
replaced with “; or” and a new clause (o) is hereby added at the end of
Section 9.01(n) and shall read as follows:

      (o) Underwriting Agreement. There shall occur an “Event of Default” under,
and as defined in, the Underwriting Agreement.

      2. Authorization. The Lenders hereby approve the terms of any
Intercreditor Agreement including the Intercreditor Agreement dated as of
March 14, 2005 by and between the Administrative Agent, on behalf of the
Lenders, and Federal Insurance Company, an Indiana corporation, in substantially
the form attached hereto as Exhibit A, and authorize the Administrative Agent to
execute and deliver such Intercreditor Agreement on behalf of all Lenders.

4



--------------------------------------------------------------------------------



 



      3. Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

      (a) Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Borrower, the Guarantors, the Lenders holding a majority of
the Revolving Commitments, the Required Lenders and the Administrative Agent;

      (b) Receipt by the Administrative Agent of a copy, certified by a
Responsible Officer of the Borrower as true and complete, of (i) the
Underwriting Agreement (together with all exhibits and schedules thereto) dated
as of March 14, 2005 by the Borrower and certain of its affiliates and
subsidiaries in favor of Federal Insurance Company, an Indiana corporation and
(ii) the General Agreement of Indemnity (together with all exhibits and
schedules thereto) dated as of December 2, 1999 executed by the Borrower, on its
behalf and the behalf of its subsidiaries in favor of Federal Insurance Company,
an Indiana corporation, its affiliates and subsidiaries and various other
identified parties;

      (c) The Intercreditor Agreement shall have been executed and delivered by
the Administrative Agent and Federal Insurance Company; and

      (d) Receipt by the Administrative Agent of all attorney fees of the
Administrative Agent payable in connection with this Amendment and the
Intercreditor Agreement referenced in clause (c) above.

      4. Miscellaneous.

      (a) The Credit Agreement, as amended by this Amendment, and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.

      (b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

      (c) The Borrower and the Guarantors hereby represent and warrant as
follows:

      (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

      (ii) This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable against such Loan Parties in accordance with its terms,
except as such enforceability may be subject to (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

      (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment, other than those that have already been
obtained and are in full force and effect.

5



--------------------------------------------------------------------------------



 



      (d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 6.05 of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, and (ii) after giving effect to this
Amendment, no event has occurred and is continuing which constitutes a Default
or an Event of Default.

      (e) This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

      (f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



      Each of the parties hereto has caused a counterpart of this Amendment to
be duly executed and delivered as of the date first above written.

          BORROWER:  QUANTA SERVICES, INC.,
a Delaware corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President      GUARANTORS:  ARBY CONSTRUCTION, INC.
AUSTIN TRENCHER, INC.
CCLC, INC.
CONTI COMMUNICATIONS, INC.
CROCE ELECTRIC COMPANY, INC.
DILLARD SMITH CONSTRUCTION COMPANY
DRIFTWOOD ELECTRICAL CONTRACTORS, INC.
GLOBAL ENERCOM MANAGEMENT, INC.
GOLDEN STATE UTILITY CO.
H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.
MANUEL BROS., INC.
MEARS GROUP, INC.
NETWORK ELECTRIC COMPANY
NORTH SKY COMMUNICATIONS, INC.
PARKSIDE SITE & UTILITY COMPANY CORPORATION
PARKSIDE UTILITY CONSTRUCTION CORP.
PWR FINANCIAL COMPANY
QPC, INC.
QSI, INC.
QUANTA DELAWARE, INC.
QUANTA GOVERNMENT SERVICES, INC.
QUANTA GOVERNMENT SOLUTIONS, INC.
QUANTA LVII ACQUISITION, INC.
QUANTA LVIII ACQUISITION, INC.
QUANTA LIX ACQUISITION, INC.
QUANTA LX ACQUISITION, INC.
QUANTA LXI ACQUISITION, INC.
QUANTA LXII ACQUISITION, INC.
QUANTA LXIII ACQUISITION, INC.
QUANTA LXIV ACQUISITION, INC.
QUANTA LXV ACQUISITION, INC.,
each a Delaware corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            QUANTA LXVI ACQUISITION, INC.
QUANTA LXVII ACQUISITION, INC.
QUANTA LXVIII ACQUISITION, INC.
QUANTA LXIX ACQUISITION, INC.
QUANTA LXX ACQUISITION, INC.
QUANTA LXXI ACQUISITION, INC.
QUANTA LXXII ACQUISITION, INC.
QUANTA LXXIII ACQUISITION, INC.
QUANTA UTILITY INSTALLATION
COMPANY, INC.
R.A. WAFFENSMITH & CO., INC.
SOUTHEAST PIPELINE CONSTRUCTION, INC.
SOUTHWESTERN COMMUNICATIONS, INC.
SPALJ CONSTRUCTION COMPANY
SUMTER UTILITIES, INC.
TOM ALLEN CONSTRUCTION COMPANY
TTGP, INC.
TTLP, INC.
TXLP, INC.
UNDERGROUND CONSTRUCTION CO., INC.
UTILITY LINE MANAGEMENT SERVICES, INC.
VCI TELCOM, INC.
W.C. COMMUNICATIONS, INC.,
each a Delaware corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        ADVANCED TECHNOLOGIES AND
     INSTALLATION CORPORATION,
ALLTECK LINE CONTRACTORS (USA), INC.
POTELCO, INC.,
each a Washington corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        BRADFORD BROTHERS, INCORPORATED
TTM, INC.,
each a North Carolina corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            CMI SERVICES, INC.
TRAWICK CONSTRUCTION COMPANY, INC.,
each a Florida corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        CROWN FIBER COMMUNICATIONS, INC.,
a Virginia corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        ENVIRONMENTAL PROFESSIONAL
      ASSOCIATES, LIMITED
W.H.O.M. CORPORATION
each a California corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        FIVE POINTS CONSTRUCTION CO.
MEJIA PERSONNEL SERVICES, INC.
TRANS TECH ACQUISITION, INC.
SOUTHWEST TRENCHING COMPANY, INC.
each a Texas corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        INTERMOUNTAIN ELECTRIC, INC.,
a Colorado corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            IRBY CONSTRUCTION COMPANY,
a Mississippi corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        METRO UNDERGROUND SERVICES, INC. OF ILLINOIS,
PROFESSIONAL TELECONCEPTS, INC.,
each an Illinois corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        PAR ELECTRICAL CONTRACTORS, INC.,
a Missouri corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        PROFESSIONAL TELECONCEPTS, INC.,
a New York corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        THE RYAN COMPANY, INC.,
a Massachusetts corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        QDE, LLC,
a Delaware limited liability company
      By:   PWR Financial Company, Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            QUANTA ASSET MANAGEMENT LLC,
a Delaware limited liability company
      By:   QSI, Inc., Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        TOTAL QUALITY MANAGEMENT SERVICES, LLC,
a Delaware limited liability company
COAST TO COAST, LLC,
a California limited liability company
      By:   Environmental Professional Associates,
Limited, Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        QUANTA UTILITY SERVICES, LLC,
a Delaware limited liability company
      By:   Mejia Personnel Services, Inc.,
Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            TJADER, L.L.C.
OKAY CONSTRUCTION COMPANY, LLC
each a Delaware limited liability company
      By:   Spalj Construction Company,
Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        MEARS/CPG LLC
MEARS ENGINEERING/ LLC
MEARS/HDD, LLC
MEARS SERVICES LLC
each a Michigan limited liability company
      By:   Mears Group, Inc., The Sole Member of each of
the foregoing limited liability companies
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        S.K.S. PIPELINERS, LLC,
a Delaware limited liability company
      By:   Arby Construction, Inc., Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        TNS-VA, LLC,
a Delaware limited liability company
      By:   Professional Teleconcepts, Inc., Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            NORTH HOUSTON POLE LINE, L.P.
LINDSEY ELECTRIC, L.P.
DIGCO UTILITY CONSTRUCTION, L.P.
each a Texas limited partnership
      By:   Mejia Personnel Services, Inc., Its General
Partner
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        QUANTA SERVICES MANAGEMENT
     PARTNERSHIP, L.P.
QUANTA ASSOCIATES, L.P.
each a Texas limited partnerships
      By:   QSI, Inc., Its General Partner
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        TRANS TECH ELECTRIC, L.P.,
a Texas limited partnership
      By:   TTGP, Inc., Its General Partner
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        PWR NETWORK, LLC,
a Delaware limited liability company
      By:   PWR Financial Company, Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            QUANTA RECEIVABLES, LP,
a Delaware limited partnership
      By:   PWR Network, LLC, Its General Partner
      By:   PWR Financial Company, its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        Q RESOURCES, LLC,
a Delaware limited liability company
      By:   QSI, Inc., its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



          ADMINSTRATIVE
AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Suzanne M. Paul       Name:   Suzanne M. Paul      Title:   Vice
President      LENDERS:  BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender, L/C Issuer and
Credit-Linked L/C Issuer
      By:   /s/ Gary L. Mingle       Name:   Gary L. Mingle      Title:   Senior
Vice President     

 



--------------------------------------------------------------------------------



 



          LENDERS:
  LANDMARK III CDO LIMITED
      By:   Aladdin Capital Management LLC
as Manager
      By:   /s/ Angela Bozorgmir       Name:   Angela Bozorgmir      Title:  
Director        LANDMARK II CDO LIMITED
      By:   Aladdin Capital Management LLC
as Manager
      By:   /s/ Angela Bozorgmir       Name:   Angela Bozorgmir      Title:  
Director        LANDMARK I CDO LIMITED
      By:   Aladdin Capital Management LLC
as Manager
      By:   /s/ Angela Bozorgmir       Name:   Angela Bozorgmir      Title:  
Director        BALLANTYNE FUNDING LLC
      By:   /s/ Meredith J. Koslick       Name:   Meredith J. Koslick     
Title:   Assistant Vice President        Hanover Square CLO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Manager
      By:   /s/ Dean Craires       Name:   Dean Criares      Title:   Managing
Director     

 



--------------------------------------------------------------------------------



 



            Union Square CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Manager
      By:   /s/ Dean Craires       Name:   Dean Criares      Title:   Managing
Director        Monument Park CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Manager
      By:   /s/ Dean Craires       Name:   Dean Criares      Title:   Managing
Director        Denali Capital LLC, managing member of
DC Funding Partners, portfolio manager for
DENALI CAPITAL CLO IV, LTD., or an affiliate
      By:   /s/ Nicole D. Kouba       Name:   Nicole D. Kouba      Title:   Vice
President        Denali Capital LLC, managing member of
DC Funding Partners, portfolio manager for
DENALI CAPITAL CLO III, LTD., or an affiliate
      By:   /s/ Nicole D. Kouba       Name:   Nicole D. Kouba      Title:   Vice
President        FRANKLIN FLOATING RATE DAILY ACCESS FUND
      By:   /s/ Richard Hsu       Name:   Richard Hsu      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            FRANKLIN FLOATING RATE MASTER SERIES
      By:   /s/ Richard Hsu       Name:   Richard Hsu      Title:   Vice
President        FRANKLIN FLOATING RATE TRUST
      By:   /s/ Richard Hsu       Name:   Richard Hsu      Title:   Vice
President        Harth CLO II Limited
      By:   /s/ Michael E. Lewitt       Name:   Michael E. Lewitt      Title:  
Authorized Signatory        LightPoint CLO 2004-I, Ltd.
      By:   /s/ Timothy S. Van Kirk       Name:   Timothy S. Van Kirk     
Title:   Managing Director        Nationwide Life Insurance Company
      By:   /s/ Thomas S. Leggett       Name:   Thomas S. Leggett      Title:  
Associate Vice President Public Bonds        Nationwide Mutual Fire Insurance
Company
      By:   /s/ Thomas S. Leggett       Name:   Thomas S. Leggett      Title:  
Associate Vice President Public Bonds     

 



--------------------------------------------------------------------------------



 



            Nationwide Mutual Insurance Company
      By:   /s/ Thomas S. Leggett       Name:   Thomas S. Leggett      Title:  
Associate Vice President Public Bonds        Oppenheimer Senior Floating Rate
Fund
      By:   /s/ Lisa Chaffee       Name:   Lisa Chaffee      Title:   AVP       
HarbourView CLO IV, Ltd.
      By:   /s/ Lisa Chaffee       Name:   Lisa Chaffee      Title:   AVP       
HarbourView CLO V, Ltd.
      By:   /s/ Lisa Chaffee       Name:   Lisa Chaffee      Title:   AVP       
TORONTO DOMINION (NEW YORK), LLC
      By:   /s/ Masood Pikree       Name:   Masood Pikree      Title:  
Authorized Signatory        APEX (Trimaran) CDO I, LTD.
By Trimaran Advisors, L.L.C.
      By:   /s/ David M. Millison       Name:   David M. Millison      Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            SAWGRASS TRADING LLC
      By:   /s/ Meredith J. Koslick       Name:   Meredith J. Koslick     
Title:   Assistant Vice President        JPMORGAN CHASE BANK
      By:   /s/ Robert L. Mendoza       Name:   Rodber L. Mendoza      Title:  
Vice President     

 